Order
PER CURIAM.
Andy Gillette moved for post-conviction relief under Rule 24.035. Gillette alleged that his plea counsel was ineffective for promising Gillette that if he took the State’s offer of a ten-year sentence, he would also be sentenced to long-term drug treatment, which did not occur. After an evidentiary hearing, the motion court denied Gillette’s motion. Gillette argues on *633appeal that the motion court’s findings and conclusions that plea counsel was not ineffective were clearly erroneous. Judgment affirmed. Rule 84.16(b).